Citation Nr: 9929518	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart condition, 
diagnosed as atherosclerotic cardiovascular disease (coronary 
artery disease) status post myocardial infarction with 
persistent angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1967 to October 1968, and again for a short span of time in 
March 1970.  In addition, the veteran had reserve service 
prior to active service, and he had additional reserve 
service from March 1970 to August 1993.  That reserve service 
included numerous periods of Active Duty for Training 
(ACDUTRA). 


FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's heart condition, for which the veteran 
underwent a balloon catheterization in September 1993, and a 
quadruple bypass in December 1993, was the result of the 
veteran's active duty service in the military or his ACDUTRA 
service as a reservist.


CONCLUSION OF LAW

The claim for service connection for a heart condition, 
diagnosed as atherosclerotic cardiovascular disease status 
post myocardial infarction with persistent angina, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he 
served for nearly twenty-five years as a reservist, and that 
he had numerous periods of ACDUTRA.  Service medical records 
(SMRs) from the veteran's periods of active duty are negative 
for any complaint of, or treatment for, a heart condition or 
coronary artery disease.  Medical records from the veteran's 
periods of reserve ACDUTRA are similarly negative for 
evidence of a heart condition or coronary artery disease.

The veteran alleges that he experienced chest pains while on 
14 days of ACDUTRA that ended on August 31, 1993, and that he 
sought private medical treatment beginning on September 2, 
1993.  Private medical records from that period indicate that 
this treatment included cardiac catheterization and two 
emergency angioplasty procedures.  Additional treatment 
records dated December 1993 from the State University of New 
York at Stony Brook Hospital indicate that the veteran 
underwent a quadruple bypass operation.  Neither the 
September nor December medical records indicate that the 
veteran's cardiac procedures were the result of his military 
service.  Additional private treatment records from 1994 to 
1997 are of record, but they also fail to indicate the 
veteran's military service as the source of his cardiac 
problems.

The veteran underwent a VA examination in May 1997.  The 
veteran reported his history of angioplasty and his coronary 
bypass operations.  He complained of angina, shortness of 
breath, and swelling and pain in his left leg.  The veteran 
was observed to have a regular cardiac sinus rhythm, with 
full and firm pulses.  The examiner diagnosed the veteran 
with arteriosclerotic coronary vascular disease, status post 
angioplasty, and status post quadruple coronary artery 
bypass.  In July 1997, the RO denied the veteran's service 
connection claim for a heart condition.
The veteran underwent VA examinations in April 1998 for 
hearing loss, ear disease, and for degenerative disc disease 
of the spine.  There was no examination or diagnosis of the 
veteran's cardiovascular system at that time.

The veteran underwent a VA heart examination in June 1998.  
The veteran reported that he had a myocardial infarction in 
September 1993, and that a balloon catheterization was 
performed.  The veteran reported his history of a quadruple 
bypass procedure in December 1993.  Subsequent testing 
revealed the bypass graft to be patent.  The veteran 
complained of shortness of breath and angina when walking 
more than 100 yards.  The veteran also indicated that the 
area of his leg that was the site of the venus graft harvest 
experienced swelling, especially during the evening.  The 
examiner's diagnostic impression was atherosclerotic 
cardiovascular disease status post myocardial infarction, 
with persistent angina and shortness of breath on exertion, 
status post angioplasty and status post quadruple bypass.  
The examiner's opinion on the etiology of the veteran's heart 
condition was that it appeared to be related to 
atherosclerosis with progression over the years, involving 
the coronary arteries, and leading to the veteran's 
myocardial infarction  
and subsequent angina.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board observes that, with respect to the 
veteran's reserve service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for a disability 
resulting from injury during inactive duty training.  See 
38 U.S.C.A. §§ 101(22), (23), (24) (West 1991); 38 C.F.R. 
§ 3.6 (1996).  Certain conditions, including coronary artery 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree within a prescribed period 
of time after service, which is one year for coronary artery 
disease.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own, or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden 
of § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) also has held, however, although a claim need 
not be conclusive to be well grounded, competent evidence-
and not just allegations---to justify concluding that the 
claim is at least plausible must nonetheless accompany it.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy,
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a duty to "assist" him in 
developing the evidence pertinent to his claim.
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 
Vet. App. at 81-82.
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a duty to "assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-82.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The first medical evidence of heart problems experienced by 
the veteran are the hospital records he submitted documenting 
his heart catheterization and angioplasty in September 1993.  
Even then, though, the treating physician did not link the 
problems with the veteran's heart or coronary arteries to his 
service in the military or to any incident of service, nor 
has any other doctor who has examined him at any other time 
since service or who has had the opportunity to review his 
medical history and circumstances.  In fact, the only medical 
opinion of record addressing the etiology of the veteran's 
cardiovascular disease is from the June 1998 VA examination, 
in which the examiner attributes the veteran's condition to 
atherosclerosis with progression over the years.  Absolutely 
no mention is made to the veteran's atherosclerosis being the 
result of either his active duty or reserve service.  
Therefore, although there is medical evidence of current 
disability involving the veteran's heart and coronary 
arteries, to satisfy the first criterion of a well-grounded 
claim, the second and third criteria-requiring that there be 
persuasive evidence of coronary problems while in service and 
medical evidence linking the current problems to service, or 
to an incident of service-still are not met.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  Inasmuch as there is no such evidence 
of record, the claim is not plausible and, therefore, is not 
well grounded.

In addition, the veteran alleges that he was discharged from 
his reserve service in August 1993 due to his cardiovascular 
disability.  He further alleges that he is entitled to the 
presumption available for coronary artery disease, since his 
condition manifested itself within one year of his discharge.  
However, the Board notes that the veteran's service personnel 
records indicate that his last period of ACDUTRA was 14 days 
in duration, lasting from August 17, 1993 to August 31, 1993.  
This is significant because the governing regulations 
concerning presumption require 90 days of "active, 
continuous service within or extending into or beyond a war 
period, or which began and extended beyond December 31, 1946, 
or began after that date."  38 C.F.R. § 3.307(a)(1).  
Exceptions to this 90-day continuous service requirement are 
available only for those eligible for status as prisoners of 
war, or those with exposure to herbicide agents.  38 C.F.R. 
§ 3.309 (c), (e).  Consequently, the fact that the veteran 
served only his two weeks of ACDUTRA in August 1993 prevents 
him from claiming eligibility for the presumption assigned to 
coronary artery disease.

Although the veteran alleges that his current coronary 
problems are related to his service in the military he does 
not have the medical expertise or training to give a 
competent opinion on the determinative issue of causation-to 
link the problems with his back to these factors.  Therefore, 
even if his assertions that he experienced symptoms of 
coronary artery disease in service are accepted as credible, 
his allegations as to a nexus between in-service and current 
coronary artery disease have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board emphasizes that evidence, and not just allegations 
must support a well-grounded claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a heart condition, diagnosed as 
atherosclerotic cardiovascular disease (coronary artery 
disease) status post myocardial infarction with persistent 
angina is well grounded, VA is under no "duty to assist" 
him in developing the evidence pertinent to his claim.  See 
Epps, 126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
September 1998 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).



ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a heart condition, diagnosed as 
atherosclerotic cardiovascular disease (coronary artery 
disease) status post myocardial infarction with persistent 
angina, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

